428 F.2d 471
Richard M. CORNWELL et al., Appellants,v.STATE BOARD OF EDUCATION et al., Appellees.
No. 13976.
United States Court of Appeals, Fourth Circuit.
Argued June 4, 1970.Decided June 9, 1970.

Edward C. Mackie and Warren K. Rich, Baltimore, Md.  (Rollins, Smalkin, Weston & Andrew, Baltimore, Md., on the brief), for appelleants.
Malcolm R. Kitt, Sp. Asst. Atty. Gen. of Maryland (Francis B. Burch, Atty. Gen. of Maryland and Martin B. Greenfeld, Asst. Atty. Gen. of Maryland, on the brief), for appellees.
Before SOBELOFF, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Parents of pupils attending Baltimore County, Maryland, schools seek to enjoin the State Board of Education from implementing the board's bylaw 720:3, which provides in part:


2
'It is the responsibility of the local school system to provide a comprehensive program of family life and sex education in every elementary and secondary school for all students as an integral part of the curriculum including a planned and sequential program of health education.'


3
The board adopted the bylaw as an appropriate measure for health and education after it studied the problem of pregnant students.  The plaintiffs allege the bylaw violates the First Amendment and the equal protection and due process clauses of the Fourteenth Amendment.


4
The district court, construing the allegations in the light most favorable to the plaintiffs, held that the constitutional challenge lacks merit.  We agree, and, for the reasons stated by the district court, we affirm its dismissal of the action.


5
Affirmed.